DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, page 2, line 3, the first conditional statement reciting: “if a shortest connection length path … are satisfied is not clear. Who is performing the conditional statement? And the paths are also not defined. The second conditional statement in line 19, reciting: “if a resonance frequency obtained from two capacitances parasitics …and the capacitive element” is not clear. The limitations further define or claim functional limitations as a conditional statement, therefore the claim language is not clear. It is not clear on how the inductances are generated, how the resonance frequency is obtained, how the capacitance reduces vibrations, how the two elements are arbitrary selected from among two semiconductor elements and the capacitive element. How is the selection processed? Overall the claim limitations highlighted are not clear.
In claim 2, the conditional statement: “if a shortest connection length path between the two adjacent semiconductor elements on the first electrically conductive metal pattern and the second electrically conductive metal pattern, is defined as a first shortest path, and a shorter path and a longer path out of two shortest connection length paths between the capacitive element” is not clear. Who, and how is the limitation of defining a path achieved? How is the second and third path defined? Moreover, the second conditional statement reciting: “if a resonance obtained … defined as a first resonance frequency”, it is not clear on how limitation of defining is achieved. It is not clear how the vibration is reduced.
In claim 3, the conditional statement: “if a frequency determined according to a movement and discharge time … is defined as a first intrinsic vibration count,” it is not clear how the movement is determined. Moreover, the limitations further define or claim functional limitations as a conditional statement, therefore the claim language is not clear.
In claim 8, it is not clear how the subtraction of the distance is achieved, is it a mental step? What element is performing the subtraction?
Claims 4-7 depends on claim 2, which is rejected under 112. They therefore inherit the 112 deficiencies.
Pertinent art
Tsuyuno US 2020/0388556 shows in fig.14, capacitors and power devices adjacent to each other defining a path. The prior art is pertinent to the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813